Change has become an 
overriding theme in the language of today`s social and 
political landscape. We speak of the need to change 
behaviours, attitudes and laws. We speak of the need 
to effect change in the areas of human rights and social 
justice, in education and health administration. We 
have come to understand the concept of change as a 
constant in our lives as human beings and as citizens 
of this world. But the question we are asking is, does 
change automatically signify progress?

There is an old saying with which I am sure everyone 
here is familiar: the more things change, the more they 
stay the same. Sometimes, when I find myself listening 
to reports of the many recent developments taking place 
in the world, that saying comes to mind again, and I am 
overcome with a strong sense of déjà vu, as though we 
had been here before.

When I hear reports about the taking of hostages 
and the savagery of beheadings, it is 2004 all over 
again, and week after week there is news of the killing 
of foreign hostages in Iraq. When I hear reports about 
Israel and Gaza, it is 2005 all over again, and Israel 
has launched Operation Summer Rain, immediately 
followed by Operation Autumn Clouds. The resulting 
death toll in the Gaza Strip was in the hundreds, and 
many of the dead were children. Similarly, in the United 
States, reports of police brutality against an unarmed 
black man take me back to 1999, when 23-year-old 
Guinea-born Amadou Diallo was shot 19 times by four 
New York City police officers, or to 1991, when Rodney 
King was brutally beaten by five Los Angeles police 
officers. Both of those incidents caused a tremendous 
public outcry, as did this year’s shooting death of 
18-year-old Michael Brown in Ferguson, Missouri, 
with the singular message of “no justice, no peace”.


Do such events indicate an outright regression? 
Does the uncomfortable familiarity of some current 
world events mean that, despite the changes so many 
individuals and organizations have worked to achieve, 
we have made little or no progress? I would like to 
believe that this is not so. I would like to believe those 
events of recent times are merely setbacks that will 
motivate us to find more sustainable solutions; they 
are just slight reversals on the sinuous path toward true 
progress.

Dag Hammarskjöld, who served as the second 
Secretary-General of the United Nations, from 1953 
until his untimely death in a plane crash in 1961, said,

“The pursuit of peace and progress cannot 
end in a few years in either victory or defeat. The 
pursuit of peace and progress, with its trials and its 
errors, its successes and its setbacks, can never be 
relaxed and never abandoned.”
In the course of the past several months, since 
the beginning of the Ebola outbreak in West Africa, 
I have been reminded of both the importance and 
the practicality of those words. True progress relies 
on neither victory nor defeat; true progress relies on 
persistence, on perseverance. Just last week, on Monday, 
in my capacity as the Chair of Economic Community of 
West African States (ECOWAS), I travelled to Liberia, 
Sierra Leone and Guinea — the three countries that 
have been most affected by the outbreak of Ebola. They 
are nations that are recovering from conflict. The civil 
wars in Liberia and Sierra Leone also adversely affected 
Guinea, which shares borders with both countries. 
They are nations that were struggling to rebuild their 
social and economic infrastructure. Even before the 
outbreak of Ebola, they were already operating with 
limited resources, an insufficient number of treatment 
facilities and a shortage of qualified medical personnel.

So far, there have been 5,843 recorded cases of Ebola, 
including 2,803 deaths. The World Health Organization 
predicts that if the disease is not brought under control, 
the number of cases could easily rise to 20,000 by as 
early as November. What makes Ebola so dangerous is 
that the virus dares us to compromise the impulses that 
exist at the very core of our humanity — our impulse 
to comfort one another with love, to care for each other 
with the healing power of touch and to maintain the 
dignity of our loved ones even in death, with a public 
funeral and a properly marked grave.

Ebola is a disease of isolation. It leaves family 
members afraid to embrace one another. It leaves 
health-care workers afraid to attend to their patients. 
It forces the living to abandon the cultural rites of 
washing, embalming and burying their dead. Instead, 
the dead are zipped into a secure body bag, carried on 
a stretcher by makeshift pallbearers in protective wear, 
and then tossed into a freshly dug grave.

Just as individuals with Ebola are often shunned and 
ostracized by their communities, the initial slowness of 
response by the international community in many ways 
has left the affected countries to suffer their fate alone 
and in isolation. In my travels to those three countries, 
although I was aware that some airlines had suspended 
flights, I was shocked to find the airports completely 
vacant. Ebola is not just a Liberian problem, nor is it a 
Sierra Leonean or Guinean problem; it is not just a West 
African problem. Ebola is a problem that belongs to the 
world because it is a disease that knows no boundaries.

We cannot afford to let fear keep us away or to let 
it compromise the very impulses that not only define 
but sustain our humanity. We must erase the stigma. To 
that end, my country, Ghana, has offered the use of its 
capital city, Accra, as a base of operations for activities 
geared towards the containment of the disease. I would 
like to commend Secretary-General Ban Ki-moon and 
the Security Council for establishing the United Nations 
Mission for Ebola Emergency Response. I would also 
like to acknowledge and commend President Barack 
Obama and the people of the United States of America 
for their enormous commitment to the fight against 
Ebola.

Health officials have announced numerous times 
that in theory, it is relatively easy to stop the spread 
of Ebola because it is transmitted through contact 
with bodily fluids. It has been suggested that through 
changes in our behaviour and practices the public could 
potentially reduce, if not eliminate, their exposure 
to the virus. Yet in reality, the Ebola virus was able 
to spread so quickly throughout the West African 
subregion because of the fluidity of our borders.

The free movement of people, goods and services 
throughout the West African subregion is something 
that ECOWAS has been promoting for the last several 
decades. It allows interaction and increased trade 
between our 15 member States. However, without the 
proper preventive measures in place, such fluidity can 
also enable the free movement of disease, drugs, arms, 
human traffickers and terrorists.


Unfortunately. Africa is especially vulnerable to 
terrorism because its sheer size and vast terrain offers 
myriad places for terrorists to hide and create safe 
havens. With over 60 per cent of Africa’s population 
under the age of 35 and a significant number living in 
extreme poverty, terrorists also have the opportunity to 
recruit new members by exploiting the ignorance and 
disillusionment of young people who lack the skills, 
education and opportunity to find gainful employment.

The proliferation of technology has made even 
the most remote areas of the continent accessible 
through a phone call or keystroke. What that does is 
facilitate communication within terrorist cells and 
between terrorist organizations. It would now be far 
too simplistic, not to mention myopic, for a nation 
to believe that it is dealing with any one terrorist 
organization, such as Boko Haram, Al-Shabaab. Ansar 
Al-Dine, Al-Qaida, Hizbullah, the Taliban, the Islamic 
State in Iraq and the Levant or, recently, the Khorasan 
group. Because of the assistance and cooperation that 
exist among them, they have in fact become different 
tentacles of a single organism. So too must we come 
together as one cohesive body, united in our battle 
to defend our freedoms and values. We too must 
communicate within and among ourselves. We must 
cooperate and lend assistance and resources to fight 
and conquer the common threat we face.

Since the start of the global recession, economic 
growth rates have generally declined and people have, 
by and large, become pessimistic about their future. 
This month, the Pew Research Center published the 
results of a 44-country survey conducted in the spring of 
2014 to assess public views of major economic changes 
in the world. According to the results, a global median 
of 69 per cent are not pleased with the way things are 
going in their countries. That includes both advanced 
and developing economies. The concerns expressed 
cut across a wide spectrum of issues, such as inflation, 
unemployment, income inequality and public debt.

My country, Ghana, is no exception. Over the 
past year, the public has seen an increase in the cost 
of living. Falling commodity prices led not only to a 
fall in tax revenues from companies that operate in 
Ghana, but they also led to a massive decline in our 
export earnings. That contributed to a general sense of 
macroeconomic instability and placed a great deal of 
pressure on our domestic currency, the cedi.

For the past 22 years, Ghanaians have witnessed 
a steady improvement in the circumstances of our 
nation. With the return of democracy and the rule of 
law, six successful elections and peaceful transitions 
of power, Ghana became an example for other African 
nations turning towards democracy and constitutional 
rule. The stability inspired investor confidence and 
increased growth. Soon Ghana was deemed one of the 
fastest-growing economies in the world.

That did not make us immune to the economic 
challenges that many nations were facing across the 
globe — quite the opposite. Instability in the global 
commodity markets has a direct bearing on our budgets 
and hence on our ability to finance our development. 
The global downturn exposed the weaknesses in our 
foundation. It alerted us to the need for change, the 
need to establish the proper institutions for effective 
economic management, institutions that will foster 
resilience and an ability to better absorb the blows of 
unexpected occurrences or outcomes.

The anxieties and concerns of the Ghanaian public 
are understandable. Like so many African countries, 
Ghana has been through dark economic times, and our 
seemingly changing fortunes, with their uncomfortable 
familiarity, brought on a fear of regression. But this 
was merely a setback, only a slight reversal. Already, 
the home-grown measures of fiscal stabilization that 
we have taken are yielding results. Only this month, 
Ghana surprised its most ardent critics when it launched 
its third Eurobond for an amount of $1 billion. That 
successful flotation represents a return of investor 
confidence in the prospects of the Ghanaian economy. 
That confidence is apparent in the recent rebound of 
our domestic currency, the cedi, which in the last two 
weeks has appreciated significantly against its major 
trading currencies.

Last year when I addressed the Assembly (see 
A/68/PV.12), I explained that it is not sympathy we 
want in Africa; it is partnership, the ability to stand 
on our own feet. In an attempt to establish such a 
partnership, we have entered into discussions with the 
International Monetary Fund (IMF), an organization 
that is no stranger to the process of self-assessment 
and the implementation of change in the pursuit of 
true progress. Indeed, both Ghana and the IMF have 
evolved, and the partnership has the potential to bring 
about the sort of transformation that will move Ghana 
from the ranks of the low middle-income countries into 
a fully fledged middle-income country.

The coming year will mark the twentieth 
anniversary of the Fourth World Conference on 


Women, which was held in Beijing in 1995. I would 
like to note with pride that it will also mark the fortieth 
anniversary of Ghana’s establishment of the National 
Council on Women and Development, which has since 
been renamed the Department of Gender. Ghana has 
a long-held commitment to the betterment of women’s 
lives, and my Administration has made it a priority to 
carry on with that tradition. In fact, much, if not all, of 
what we are doing falls directly in line with the areas 
of concern enumerated in the Beijing Platform for 
Action of the World Conference. My Administration 
boasts one of the highest number of women appointed 
to public office in the history of Ghana. Seven of our 
Cabinet ministers are women, as are the holders of 
several senior public service posts, and I hope that the 
fact that they are too numerous to list is an indication 
that we are reaching towards the ideal.

We have submitted to Parliament an intestate 
succession bill, which ensures that if a spouse dies 
without having written a will, the surviving spouse will 
not be dispossessed of their marital assets. We have also 
submitted to Parliament a bill on the property rights of 
spouses, which ensures that spouses are entitled to a fair 
portion of property acquired during the union. There 
area also several other pieces of legislation designed 
to offer protection for and empowerment of women, 
such as the Domestic Violence Act, the Anti-Human-
Trafficking Act, an affirmative action bill and a gender 
policy.

I spoke earlier of isolation. Very few nations have 
experienced the sort of exclusion that Cuba has suffered 
for the last several decades as a result of the United 
States embargo on that country. Ghana reaffirms its 
position that this embargo should be lifted. Ghana also 
calls for a halt to the establishment of settlements in the 
Palestinian territories. We have consistently expressed 
our support for a two-State solution to the Israeli-
Palestinian question, with the two nations coexisting 
peacefully.

This year the world’s attention has been drawn 
to the urgency of addressing the growing problem of 
inequality and the threats that it poses to our unrelenting 
pursuit of peace. I would also like to draw attention 
to the pervasive presence of religious intolerance. At 
the root of all of the world’s major religions is the call 
for compassion, forgiveness, tolerance, peace and love. 
Nevertheless, the use of religious dogma and extremism 
as a weapon of violence persists.

In this age of terrorism and political turmoil, of 
national, regional and ethnic conflict, it may be tempting 
to use the actions of a few to justify prejudice toward 
many. It may be tempting to combine the faithful with 
the fanatical. But those of us who envision a just and 
peaceful world cannot, and should not, yield to those 
temptations. Time and time again, history has shown us 
that the changing of a world begins with the power that 
rests in the hands of the people, ordinary individuals. 
Or, in the words of one of the greatest teachers and 
leaders of non-violence, Mahatma Gandhi, “You must 
be the change you wish to see in the world’’.

Today our Jewish brothers and sisters are 
celebrating Rosh Hashanah, their New Year. To them, 
I say, “L’shana Tova.” Next week, our Muslim brothers 
and sisters will be celebrating Eid al-Adha, the Festival 
of the Sacrifice. To them, I say, “Eid Mubarak.” And, 
to you, Mr. President, I say, “Many thanks for the 
opportunity and for your kind attention”.
